Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see Remarks, filed 4/28/2021, with respect to drawing Objection have been fully considered and are persuasive.  The Objection to the Drawings has been withdrawn. 

Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive. 

Applicant argues that amendments to claims 1 overcome the claim interpretation for the rejection under 35 U.S.C. 102 anticipation for the claimed subject matter.  Remarks pp. 9-10.

This is not found persuasive because Applicant’s amendment of additional structure alters the claim interpretation such that a slightly different claim interpretation of the Yonekura reference still reads on the amended claimed subject matter.
Furthermore, to the claim does not recite whether the pipe must be coaxial along its entire length or merely coaxial for a portion of the length to read on the claimed subject matter.  Certainly, Yonekura does not teach a pipe which is coaxial to another pipe along its entire length nor would it render obvious such a subject matter when properly claimed. However, such 
 
[AltContent: oval][AltContent: arrow][AltContent: textbox (Pipe and vulcanization pipe are not coaxial along their entire length.)]
    PNG
    media_image1.png
    549
    758
    media_image1.png
    Greyscale


	Applicant argues that Yonekura does not teach that the leakage of the steam in the vulcanization pipe to the outside is not prevented in Yonekura.  Remarks pp. 10.

	This is not found persuasive because such manners of operation are given limited patentable weight in an apparatus claim.  Furthermore, the apparatus of the cited prior art is, more likely than not, capable of operation in the claimed manner even if that is not a preferred embodiment of manner of operation.  That steam is the article worked upon and is constrained to the vulcanization pipe to prevent leakage is taken as a limitation on the article worked upon, the steam, and the manner of operating the cited apparatus.  That there is a certain flow rate of 

	Applicant argues that the Yonekura reference does not cite anything regarding the pumping of the liquid or its relative volume through the gap and leakage of steam.  Remarks pp. 9-10.

	This is not found persuasive because that is a manner of operating the recited pump that the pump of the prior art is capable of.

	Applicant argues that the pump must be configured to store the liquid in the pipe by pumping an amount of liquid into the inlet.  Pp. 11.

	This is not found persuasive because the pump of Yonekura is capable of pumping the liquid stored in the pipe into the inlet.  This is a manner of operating the claimed apparatus that one of ordinary skill in the art would recognize any generic pump is able to satisfy.  That the liquid takes on a certain mass or volumetric flow rate or that the pump can pump such flow rates is given limited patentable weight in an apparatus claim and remains unclaimed.

	Applicant argues that Yonekura does not teach a guide member disposed in at a position between the inlet and a longitudinal axis of the pipe so as to oppose the inlet, and guides the liquid, which is pumped from the inlet, to the one end side.  Pp. 12.

	This is not found persuasive because while the previously cited mapping would not read on the claimed subject matter, a new mapping/interpretation of the cited prior art Yonekura would read on the claimed subject matter.  See Rejections below for a detailed mapping.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonekura (US 4247271).

Regarding claim 1, Yonekura discloses a sealing device (see sealing means of col. 2, ll. 25, V-shaped cone packing 7 of Fig. 1, water jacket 48, U-shaped packing 31, cross-head 4 are all sealing means which can read on the recited structural feature and its intended uses) which is disposed at each of an entrance and an exit of a rubber hose continuous vulcanizing device (see annotated Figure 1 below) configured to continuously vulcanize a rubber hose (see rubber material of col. 3, ll. 32) including one or more rubber layers (see multiple layer hose of col. 6, ll. 41) by causing the rubber hose to pass through an inside of a vulcanization pipe (see vulcanization tube 6 of col. 4, ll. 2),
A pipe (tubular member 8 of col. 3, ll. 46) which is provided to be coaxial with the vulcanization pipe (the pipe and the vulcanization pipe share a similar axis, they are aligned 
An annular member (see u-shaped packing 31 of col. 5, ll. 20) which is attached to the pipe so as to close an opening on the other end side of the pipe, the annular member having a hole whose inner diameter is larger than an outer diameter of the rubber hose (article worked upon) to thereby provide a gap (any sized gap, even a small distance not visible is a gap to one of ordinary skill in the art before the effective filing date) between the inner diameter of the annular member and the outer diameter of the rubber hose, and through which the rubber hose passes;
A pump (see water pipe 71 of col. 5, ll. 11) which is configured to store the liquid in the pipe (manner of operating that the apparatus of the cited prior art is capable of) by pumping an amount of liquid into the inlet (see inlet associated with valve 71, shower 30) that is more than an amount of liquid that is discharged outside of the pipe through the gap between the inner diameter of the hole and the outer diameter of the rubber hose; and
A guide member (see V-shaped cone packing 7 of col. 3, ll. 42) disposed in the pipe at a position between the inlet and a longitudinal axis of the pipe so as to oppose the inlet, and guides the liquid, which is pumped from the inlet to the one end side,
Wherein (manner of operating – contingent limitation – see MPEP 2114) leakage of the steam in the vulcanization pipe to the outside of the vulcanization pipe is prevented by the liquid stored in the pipe,
Wherein (manner of operating), as the rubber hose passes through the hole of the annular member, the inner diameter of the hold surrounds the rubber hose and is separated from the rubber hose by the gap (any gap even a small non-visible distance is present – otherwise the hose would not move as two solid surfaces would be in contact without steam/bath liquid therebetween) such that the rubber hose is out of contact with the hole, and
[AltContent: textbox (Longitudinal axis of pipe)]Wherein (manner of operating), as the rubber hose is passing through the hole of the annular member, the liquid is kept pumped into the inlet and the liquid is kept discharged through the gap between the inner diameter of the hole and the outer diameter of the rubber hose.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Inlet with pump)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Other end of pipe)][AltContent: textbox (One end of pipe)][AltContent: textbox (Vulcanization pipe 6)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sealing devices)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    549
    758
    media_image1.png
    Greyscale

Examiner notes that while the heating liquid is steam (heated water/eutectic salt mixture at or above 100 C) is recognized as a possibility by the Yonekura reference.  See col. 3, l.54.  That is a constraint on the article worked upon as a manner of operating the claimed apparatus or a statement of an intended use of the apparatus with limited patentable weight in an apparatus claim.

Regarding claim 2, Yonekura discloses further comprising a liquid level gauge (see col. 4, ll. 33-34, elements 68-69) which detects a vertical position of liquid level of the liquid in the 
A controller (see temperature controller of col. 3, ll. 67) which controls an ejection amount of the pump based on a detection result of the liquid level gauge so that the vertical position of the liquid level is constant.
That the controller controls an ejection amount of the pump based on a detection result of the liquid level gauge so that the vertical position of the liquid level is constant is considered an intended use of the controller that it need not be capable of performing “out-of-the-box”.  It need not be “programmed to/configured to …” perform the recited functions.

Regarding claim 4, Yonekura discloses wherein, the pipe is disposed so as to be inclined downward from one end to the other end (see col. 9, ll. 40-43),
A liquid storage tank (see tank 12 of col. 4, ll. 46) which stores the liquid discharged outside of the pipe is provided, and
The pump (manner of operating) pumps the liquid which is pumped up from the liquid storage tank into the inlet.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yonekura (US 4247271) and further in view of Fukutani (US 2006/0081319).
Regarding claim 5, Yonekura does not disclose a rubber hose continuous vulcanizing device configured to continuously vulcanize a rubber hose including one or more rubber layers, by causing the rubber hose to pass through the inside of a vulcanization pipe filled with steam, 
The vulcanization pipe including a first vulcanization pipe and a second vulcanization pipe that are different from each other in a passing direction of the rubber hose; and
A direction switching device which is provided between the first vulcanization pipe and the second vulcanization pipe, in which the rubber hose passes through,
Wherein the direction switching device includes a disk-shaped turn reel which is configured to switch the passing direction of the rubber hose between the first vulcanization pipe and the second vulcanization pipe bring provided inside the direction switching device, and
The inside of the direction switching device being filled with steam.
See MPEP 2144 regarding the obviousness of duplication of essential working parts.  To duplicate the pipe and vulcanization pipe of Yonekura would have been a duplication of essential working parts to one of ordinary skill in the art before the effective filing date.  
Adding a second vulcanization pipe and pipe structure in series allowed for more layers to create a thicker hose.  This was desirable in Yonekura.

Yonekura does not disclose a direction switching device provided between the first vulcanization pipe and the second vulcanization pipe, in which the rubber hose passes though (manner of operating) and which is configured to switch a passing direction of the rubber hose between the first and second vulcanization pipes.
In the same field of endeavor, Fukutani discloses a direction changing device of curved pipe, including a joint, which is interpreted as an obvious variant to the disclosed reel direction changing device.  See [0016] and Fig. 2B.
Fukutani had the benefit of altering the direction of the rubber hose, furthermore of improving the processability and workability of the rubber product and to ensure a stable quality.  [0012].  This was desirable in Yonekura.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the direction switching device of Fukutani with the apparatus of Yonekura to arrive at the claimed invention before the effective filing date because doing so improved the processability and workability of the rubber product and ensured a stable quality.

Claim 6-9 is rejected under 35 U.S.C. 103 as being unpatentable over Yonekura (US 4247271) and further in view of Hardy (US 5918641).

	Regarding claim 6, Yonekura disclose a sealing method for sealing each of an entrance and an exit of a rubber hose continuous vulcanizing device which is configured to continuously vulcanize a rubber hose including one or more rubber layers by causing the rubber hose to pass through the inside of a vulcanization pipe filled with steam, in order to prevent the steam in the vulcanization pipe from leaking to the outside of the vulcanization pipe (see prevented leakage of abs., col. 2, ll. 47), the method comprising the steps of:

	Passing the rubber hose (see rubber of col. 3, ll. 33) through a hole (see Fig. 1) provided in an annular member (see u-shaped packing 31 of col. 5, ll. 20), the hole having an inner diameter (see annotated Fig. 1) that is larger than an outer diameter of the rubber hose to thereby provide a gap (even a femptometer is considered a gap as understood by one of ordinary skill in the art before the effective filing date – the hose wouldn’t move if there were not a gap due to friction) between the inner diameter of the hole and the outer diameter of the rubber hose (See Fig. 2), the annular member being attached to the pipe so as to close an opening on the other end side of the pipe (see annotated Fig. 1 above),
	Pumping (see pump of col. 1, ll. 31-45) the liquid (see bath liquid of col. 1, ll. 46-68) into the inlet and discharging (even a molecule discharged reads on the claimed subject matter – see col. 2, ll. 60-65, discharge port) the liquid through the gap between the inner diameter of the hole and the outer diameter of the rubber hose when the rubber hose is passing through the hole of the annular member.
	Yonekura does not disclose that steam is the bath liquid.
	In the same field of endeavor of vulcanization processes of rubber hoses, Hardy recognizes that steam can be utilized as a heat source.  See low pressure steam of col. 19, ll. 34.
	Yonekura desired to minimize the bath fluid loss during operation of the apparatus (see cited portions regarding leakage, Id.) but does not recognize that the liquid that is discharged outside of the pipe through the gap between the inner diameter of the hole and the outer diameter of the rubber hose is less than the amount of liquid going into the inlet.

	Yonekura discloses wherein the leakage of the bath fluid (steam in the modification) is prevented by liquid stored in the pipe (see col. 9, ll. 24-30); and
Wherein, as the rubber hose passes through the hole of the annular member, the inner diameter of the hold surrounds the rubber hose and is separated from the rubber hose by the gap (even a few microns of separation by fluid is sufficient to read on the claimed subject matter) such that the rubber hose is out of contact with the hole.
	Therefore, it would have been obvious to one of ordinary skill in the art to utilize steam as the bath liquid of Hardy and the subsystem and apparatus of Yonekura to arrive at the claimed invention, the recited method steps, before the effective filing date because doing so was the selection of a suitable bath liquid for its intended purpose.


	Regarding claim 7, the combination Yonekura/Hardy discloses the sealing method according to claim 6.
Yonekura discloses further comprising the step of:
	Detecting (see liquid level sensor of col. 5) a vertical position of the liquid level of the liquid in the pipe; and
	Controlling an ejection amount of the pump based on the detection result so that the vertical position of the liquid level is constant.
	The vertical position of the liquid level corresponds to the pressure in the system as understood by one of ordinary skill in the art before the effective filing date (Bernoulli’s law), which was measured in the apparatus of Yonekura and the subsystem cited would have performed the recited method steps to maintain a constant level of liquid in the pipe.  See col. 2, ll. 45-65.

	Regarding claim 8, Yonekura further comprising the step of guiding the liquid (the pipe and vulcanization pipe guide the liquid from the inlet to the outlet, see Fig. 1), which is pumped from the inlet (see instant Fig. 3, as compared to extrusion die 47/47A of col. 3, ll. 41), to the one end side with a guide member which is disposed in the pipe so that the guide member opposes the inlet.

	Regarding claim 9, Yonekura discloses further comprising:
	Storing, in a liquid storage tank (all tanks store -  see tank 12 of col. 4, ll. 46), the liquid which is discharged outside the pipe which is disposed so as to be included downwards from the one end to the other end (see Fig. 1, it is downward with respect to the entrance).
	Yonekura does not disclose the pump pumping up the liquid from the storage tank and pumping the liquid into the inlet.
	See MPEP 2144 regarding the rearrangement of essential working parts and the obviousness thereof.  To make the liquid recycled to the inlet of the apparatus would have been a rearrangement of essential working parts to one of ordinary skill in the art.  The reservoir tank 12 is heated and pumped (see col. 3, ll. 1-20) and making the outlet valves 28 & 29 of Fig. 1, to recycle with the tank 12 would have been obvious to one of ordinary skill in the art before the effective filing date.
	Doing so would have reduced operating costs as a matter of pinch analysis and process integration and would have reduced heat and energy costs to bring a fresh non-heated water to boiling for use as vulcanization steam.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify Yonekura to recycle the liquid to create additional steam to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the reduction of operating costs.

Claim 6-9 is rejected under 35 U.S.C. 103 as being unpatentable over Yonekura (US 4247271) and further in view of Hardy (US 5918641), Fukatani (US 2006/0081319) and Caser (US 4029450).

	Regarding claim 10, Yonekura discloses a rubber hose continuous vulcanizing method for continuously vulcanizing a rubber hose including one or more rubber layers, by causing the rubber hose to pass through the inside of a vulcanization pipe.
Yonekura does not disclose a vulcanization pipe filled with steam.
In the same field of endeavor, Hardy discloses that the vulcanization pipe is filled with steam. Id.
Hardy had the benefit that they reduced operating costs as steam is a cheap source of heat.  This was desirable in Yonekura.
The combination Yonekura/Hardy does not disclose wherein the vulcanization pipe includes a first vulcanization pipe and a second vulcanization pipe.
See MPEP 2144 regarding the obviousness of duplication of essential working parts.  To include a second vulcanization pipe attached to the first would have been a duplication of essential working parts to one of ordinary skill in the art before the effective filing date.
Doing so had the benefit that it allowed for the creation of a thicker hose.  This was desirable in Yonekura.
The combination Yonekura/Hardy renders obvious the rubber hose  continuous vulcanizing method comprising: the sealing method according to claim 6.
The combination Yonekura/Hardy does not disclose: filling the inside of a direction switching device with the steam, the direction switching device being provided between the first vulcanization pipe and the second vulcanization pipe, the rubber hose passing through the direction witching device, and the direction switching device being configured to switch a 
In the same field of endeavor of steam-based vulcanization of rubber hose methods (see col. 2, ll. 31), Caser discloses a pipe with a u-shaped axis (col. 3, ll. 41) provided between first and second vulcanization pipes (see inlet 0 and outlet 10 of col. 3, ll. 43-col. 4, ll. 2), the rubber hose (see natural rubber of col 1, ll. 24) passing through the direction switching device (see U-shaped axis, tubular element 11, col. 4, ll. 3-30), and the direction switching device being configured to switch a passing direction (any direction change can be considered a switch to one of ordinary skill in the art before the effective filing date) of the rubber hose between the first and second vulcanization pipes.
Caser had the benefit that it was a continuous vulcanization process and eliminated the formation of bubbling in the vulcanized material.  Col. 2, ll. 12-25.  This was desirable in Yonekura.
All u-shaped pipes change the direction of the rubber hoses flowing through them as the rubber-steam composition is pumped through such pipes. The net flow vectors have different magnitudes and directions throughout the operation, even during steady-state, for u-shaped elbows.  See Ehsani [0039].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the direction switching device of Cesar with the steam flow in the method of Yonekura to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the elimination of bubbling in the formed materials.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712